IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00240-CR
No. 10-07-00390-CR
 
Charlie Julius Gonzales,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 54th District Court
McLennan County, Texas
Trial Court Nos. 2002-274-C and 2003-689-C
 

MEMORANDUM  Opinion

 




            Charles Julian Gonzales brings these
appeals from orders directing the Department of Criminal Justice to withdraw
funds from his inmate trust account for payment of court costs and fees
incurred in connection with his felony convictions.  These orders were signed
on September 19, 2006.  Because Gonzales did not file a motion for new trial,
any notice of appeal would have been due on or before October 19, 2006.  See Tex. R. App. P. 26.2(a)(1).  However, Gonzales did not file his notices of appeal until
August 2007.
            The Clerk of this Court notified Gonzales
that these appeals may be dismissed because they were untimely if a response showing
grounds for continuing the appeals was not filed within twenty-one days.  Gonzales’s
response does not provide any basis for this Court to exercise jurisdiction.  Accordingly, the appeals are dismissed for want of
jurisdiction.[1]  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Fowler v.
State, 16 S.W.3d 426, 428 (Tex. App.—Waco 2000, pet. ref’d).
                                                                                                PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
            (Chief
Justice Gray concurs with the following note: “Chief Justice Gray joins no part
or portion of the opinion but recognizes he is bound by stare decisis in the
result and therefore concurs only in the judgment.”)
Appeals
dismissed
Opinion
delivered and filed January 9, 2008
Do
not publish
[CR25]




[1]
              Gonzales is not necessarily
without a remedy.  See In re Keeling, 227 S.W.3d 391 (Tex. App.—Waco 2007,
orig. petition).